UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-5097



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


CARLTON WAYNE BROOKSHIRE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-04-675)


Submitted:    October 28, 2005               Decided:   March 29, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlton Brookshire appeals the sentence imposed after he

pleaded guilty to one count of armed bank robbery.                    Brookshire

argues that the district court erred in determining that he was a

career offender under U.S. Sentencing Guidelines Manual § 4B1.1

(2003) and that application of the sentencing enhancement violated

the Sixth Amendment.

             The    district    court    held    a   sentencing     hearing    on

November 8, 2004.       After hearing argument on the career offender

issue, the district court found that Brookshire was a career

offender    and    denied   Brookshire’s      objections.        Brookshire   was

sentenced to a 188-month term of imprisonment.              In accordance with

this court’s decision in United States v. Hammoud, 381 F.3d 316

(4th Cir. 2004), vacated, 125 S. Ct. 1051 (2005), the court imposed

an   alternative     sentence    of     188   months.*      Brookshire    timely

appealed.

            Brookshire      contends     that    his     prior    1991   robbery

convictions, committed on November 15, 1991, December 10, 1991, and

December 24, 1991, are related.               He argues they were related

because they were part of a common scheme under the Sentencing

Guidelines    and    functionally       consolidated     for     sentencing   and

therefore count as one conviction for purposes of his career


      *
      The oral pronouncement at the sentencing hearing was an
alternative sentence of sixteen years.   However, the judgment
indicates a 188-month sentence.

                                      - 2 -
offender status.          He also argues that the district court had to

make factual findings prohibited by United States v. Booker, 125 S.

Ct. 738 (2005), to determine that the convictions were not related.

               Pursuant    to   USSG   §    4B1.1,    a   defendant    is   a   career

offender if “(1) the defendant was at least eighteen years old at

the time the defendant committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a

crime of violence or a controlled substance offense; and (3) the

defendant has at least two prior felony convictions of either a

crime    of    violence    or    a   controlled      substance    offense.”       USSG

§ 4B1.1(a). Furthermore, for the purpose of counting a defendant’s

prior felony convictions under § 4B1.1, the guidelines direct a

sentencing court to look to the provisions of § 4A1.2, which

consider prior sentences in related cases as a single sentence.

USSG § 4A1.2(a)(2).             Moreover, an application note to § 4A1.2

explains:        “[p]rior sentences are considered related if they

resulted from offenses that (1) occurred on the same occasion, (2)

were    part    of   a    single     common   scheme      or   plan,   or   (3)   were

consolidated for trial or sentencing.”                    USSG § 4A1.2, comment.

(n.3).

               The relevant factors in deciding whether offenses are

part of a single common scheme or plan are whether the crimes:                     (1)

were committed within a short period of time; (2) were committed in

close geographic proximity; (3) involved the same substantive


                                           - 3 -
offense; (4) were directed at a common victim; (5) were solved

during the course of a single criminal investigation; (6) shared a

similar modus operandi; (7) were animated by the same motive; and

(8) were tried and sentenced separately only because of an accident

of geography. United States v. Breckenridge, 93 F.3d 132, 138 (4th

Cir. 1996) (citations omitted).             Not all of these factors must be

present for there to be a common scheme or plan, nor does the

presence of a few of them require that finding.               Id.    Temporal and

geographic proximity are significant, but not determinative.                       Id.

The   same    is   true   of   a   common      motive   or    a    single    police

investigation.        Id.      After        reviewing   the    record      and     the

circumstances regarding the three robbery offenses at issue, we

conclude that the district court did not err in determining that

Brookshire qualified as a career offender under the Sentencing

Guidelines.

             The   district    court    found    that   the       prior   robberies

occurred on three separate occasions with a different victim in

each robbery, and that two of the three were also similar because

a firearm was used.       The court also heard argument on whether the

prior robberies were the result of a single investigation.

             We conclude that the district court’s determination that

the prior robberies were unrelated for sentencing purposes involved

factual   findings    prohibited       by    Booker.    In    United      States    v.

Thompson, 421 F.3d 278 (4th Cir. 2005), the court held that whether


                                       - 4 -
convictions were committed on different occasions did not require

a jury factual finding to comply with the Sixth Amendment because

the   information   was    inherent     in    the   convictions   themselves.

However, the court also limited this holding to situations where

there is no need for “speculation regarding facts extraneous to the

prior conviction.”      421 F.3d at 286.      Brookshire did not argue that

his prior convictions occurred on the same occasion, see USSG

§   4A1.2,   comment.   (n.3),   as    Thompson     did.    Nonetheless,   the

determinations the court made in Brookshire’s case were similar in

some ways to the determinations made by the court in Thompson,

which resulted in a finding that application of the sentencing

enhancement was not plainly erroneous. However, here, the district

court also considered argument on whether the prior robberies were

the product of a single investigation, the crimes were similar in

nature because two of three involved a firearm, and who the victims

of the crimes were.         Consideration of these factors take the

findings made by the court in Brookshire’s case beyond the facts

inherent in the prior robbery convictions.

             In United States v. Washington, 404 F.3d 834, 842 (4th

Cir. 2005), this court, applying the Supreme Court’s decision in

Shepard v. United States, 125 S. Ct. 1254 (2005), held that relying

on facts outside the indictment in order to conclude a prior

conviction for burglary was a crime of violence that enhanced the

defendant’s offense level was plain error.                 Here, the district


                                      - 5 -
court’s necessary consideration of whether the crimes were directed

at a common victim, were solved during the course of a single

criminal investigation, and shared a similar modus operandi were

facts extraneous to the conviction information contained in the

Pre-sentence   Report   or   other    Shepard-approved   documents.

Therefore, although we affirm the district court’s sentence as to

the conclusion that Brookshire was a career offender under the

Sentencing Guidelines, we vacate the remainder of the sentence and

remand for re-sentencing.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                      VACATED AND REMANDED IN PART




                              - 6 -